Citation Nr: 1241585	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  03-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972 and from March 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Cleveland, Ohio.  

A hearing was held on June 23, 2004, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before a Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.  The Board notes that the VLJ that presided over the hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2012).  In October 2011, the Board sent the Veteran a letter informing him of this and offering him another hearing before a VLJ who will ultimately decide this appeal.  38 C.F.R. § 20.717 (2012).  The Veteran was given 30 days to respond to the letter, otherwise his hearing request would be considered withdrawn.  As no response was received, another hearing will not be scheduled.  38 C.F.R. § 20.704(e) (2012).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD and adjustment disorder have been shown to be causally or etiologically related to the Veteran's active military service.  






CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD and adjustment disorder were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current codification at 38 C.F.R. § 3.304 (f)(5).  Id.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible supporting evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD and adjustment disorder.

The Veteran contends that he is entitled to service connection for PTSD because he was assaulted during service.  In several statements including testimony before the Board, the Veteran stated that while he was assigned to the 330th Radio Research Field Station at Nha Trang, he was sent to Bam Me Thout, where he encountered soldiers dealing in the black market.  The Veteran stated that he returned to Nha Trang and informed his OIC (Colonel K.), who had the soldiers arrested.  The Veteran alleged that he was then threatened and assaulted by these soldiers.  He stated that there were attempts made on his life including being beat up and shots being fired at him while he was in the shower.  

In a June 2004 letter, the Veteran's friend, J.M., stated that he served with the Veteran at the same base in Vietnam - the 330th Radio Research Field Station in Nha Trang.  J.M. explained that they both worked in the Communication Center.  He stated that on one occasion, the Veteran went to Ban Me Thout and made a report of what he saw there which included black market dealings and security violations.  He stated that he shared barracks with the Veteran and the trouble started with death threats and that the Veteran was reassigned to a post in Thailand due to the threats.  

A request was sent to the U.S. Army Intelligence and Security Command to attempt to corroborate the Veteran's reported stressor.  The response noted that they were unable to confirm the Veteran's claim of soldiers using drugs at Bam Me Thout and subsequent threats on his life.  It was noted that while the office held Army Security Agency historical reports from the Vietnam War, the reports primarily covered intelligence missions, equipment, and procedures.  The reports did not include criminal or investigatory records.  In addition, they did not have daily logs or duty rosters, which might at least cover the Veteran's mission to Bam Me Thout.  They reviewed the 330th Radio Research Field Station (RRFS) historical reports covering 1971 and 1972 and confirmed that the 23rd Divisional Advisory Radio Research Support Team under the command of the 330th RRFS from October 1971 to April 1972 was located at Bam Me Thout.  They also confirmed that Lieutenant Colonel H.K., who was mentioned in the Veteran's claim, was the commander of the 330th RRFS from July 1971 to July 1972.  

The Board notes that other than the Veteran's and his buddy's statements regarding the occurrence of the aforementioned stressor, the claims file does not contain any documentation of the events' actual happening.  There are no service records indicating that the Veteran was beaten by other soldiers and assaulted.  His service treatment records do not contain any notations of treatment for any injuries or bruises related to an assault.  They are also absent for complaints, treatment, or diagnosis of PTSD or other psychiatric symptomatology during this period of active service. 

The Veteran was afforded a VA examination in January 2007.  The claims file was reviewed.  The examiner noted that the Veteran had traumatic events that met the criteria for PTSD and that his life was threatened numerous times and that he was fired upon at least on one occasion.  The examiner stated that based on the signs, symptoms, occupational, and social functioning, the Veteran met the DSM-IV criteria for PTSD.  The examiner also opined that his history of anxiety and other symptoms were more likely than not a result of his experiences in the service.  Although there were reports in the clinical record of a possible personality disorder, it was the examiner's opinion that if this was true, it had much less of an impact on his functioning than PTSD.  

The Board finds that the January 2007 VA examiner's opinion is sufficient upon which to base a grant of service connection for PTSD.  Although the examiner did not address whether there was corroborating evidence that the personal assault occurred, the examiner based the diagnosis of PTSD on the threats on the Veteran's life as corroborated by his fellow serviceman's statement.  Thus, it appears that the examiner found the Veteran's account regarding the threats on his life and being beat up as believable.  In addition, the Board notes that the Veteran has described his experiences being threatened and beat up many times.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, his fellow serviceman's statement corroborates his account of being beaten up and threatened.  In addition, although there was no record of the investigation or assaults that the Veteran has discussed, the U.S. Army Intelligence and Security Command noted that the Veteran provided the correct name of his commander and confirmed that the 23rd Divisional Advisory Radio Research Support Team was under the command of the 330th RRFS (the Veteran's unit) and was located at Bam Me Thout.  Thus, it is plausible that the Veteran may have traveled to Bam Me Thout as the 23rd Divisional Advisory Radio Research Support Team was under the command of his unit.  In light of the above, the Board finds that there is corroboration of the personal assault.  38 C.F.R. § 3.304(f)(5).  Further, the examiner has related the personal assault to a diagnosis of PTSD. Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. §§ 3.303, 3.304(f).

Finally, the Board notes that there are differing medical findings as to whether a diagnosis of PTSD and/or adjustment disorder is/are appropriate.  However, it is not necessary for the Board to determine whether the Veteran's proper psychiatric diagnosis is PTSD or adjustment disorder, as service connection is warranted regardless of which diagnosis is chosen.  With respect to an adjustment disorder, the Veteran claimed that he experienced psychiatric symptoms since separation from active service.  In fact, the Veteran submitted lay statements attesting to his continuity of symptomatology since separation from active service.  In addition, the service personnel records documented the Veteran's adjustment problems during his second period of active service.  Finally, the January 2007 VA examiner opined that the Veteran's anxiety and other symptoms were related to his active service.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran has an adjustment disorder that is related to active military service and therefore, service connection for adjustment disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The VA treatment records also show that the Veteran has been diagnosed with a personality disorder.  With respect to a personality disorder, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).


ORDER

Service connection for PTSD with adjustment disorder is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


